Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Board of Directors Meta Financial Group, Inc. Storm Lake, Iowa We consent to the use of our reports dated December 19, 2011, with respect to the consolidated statements of financial condition of Meta Financial Group, Inc. and subsidiaries as of September 30, 2011 and 2010, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended September 30, 2011, and the effectiveness of internal control over financial reporting as of September 30, 2011, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG LLP Des Moines, Iowa May 29, 2012
